United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  March 9, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-40461
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JONATHAN EDWARD HOUSE,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 9:04-CR-22-ALL
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Jonathan Edward House has

requested leave to withdraw from this appeal and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

House has filed responses to counsel’s motion to withdraw, moving

for the appointment of counsel and raising several claims,

including claims of ineffective assistance of counsel.        The

Government has moved for dismissal of the appeal based on House’s

appeal waiver.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40461
                                -2-

     Our independent review of the record and counsel’s brief

discloses no nonfrivolous issue for appeal.     Counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities, House’s motion for appointment of counsel is

DENIED, and the APPEAL IS DISMISSED without prejudice to House’s

right to bring his ineffective assistance of counsel claims in a

motion to vacate, set aside, or correct sentence pursuant to

28 U.S.C. § 2255.   See 5TH CIR. R. 42.2.   The Government’s motion

to dismiss the appeal is DENIED AS MOOT.

     DISMISSED.